Citation Nr: 0633760	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-09 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for a low 
back condition currently evaluated as 10 percent disabling.

2.  Entitlement to total disability based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
January 1946 and September 1948 to July 1965.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2003 rating decision by the 
St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that granted the 
veteran's claim for service connection for a low back 
condition as secondary to his bilateral ankle osteoarthritis 
granting a 10 percent evaluation and denied the veteran's 
claim for total disability based upon individual 
unemployability ("TDIU")

The veteran has appealed the initial 10 percent evaluation 
assigned to the lumbar spine disability when service 
connection was granted.  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The mobility of the veteran's lumbar spine is severely 
limited with pain on motion and the veteran is able to walk 
only 10 feet with the use of a walker which has wheels on it.

2.  Objective range of motion findings were recorded as 80 
degrees forward flexion with the examiner holding the 
veteran's arms.  All other lumbar spine range of motion 
maneuvers could not be performed because of the veteran's 
weakness and the examiner's concern that the patient might 
topple over and injure himself.

3.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of service-
connected bilateral pes planus with talipes calcaneovalgus; 
bilateral ankle osteoarthritis; residual ureteral calculus; 
and a low back condition associated with the right ankle 
osteoarthritis.


CONCLUSIONS OF LAW

1.  Under the rating criteria in effect for the period from 
July 1, 1998 to September 25, 2003, the criteria for an 
initial 40 percent evaluation for lumbosacral strain have 
been met effective from the date of the original claim, 
October 18, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Code 5295 (2002).

2.  The criteria for a total rating based on individual 
unemployability due to combined service-connected bilateral 
pes planus with talipes calcaneovalgus; bilateral ankle 
osteoarthritis; residual ureteral calculus; and a low back 
condition associated with the right ankle osteoarthritis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. §§ 
5103, 5103(A) and 38 C.F.R. § 3.159.

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claims.  Under Dingess v. Nicholson, 19 Vet. App. 473 
(2006), VA must also provide notice that an effective date 
for the award of benefits will be assigned if awarded.

While the veteran received notification letters in October 
2002 and August 2003 concerning his claims for service 
connection and individual unemployability, and subsequently 
an increased evaluation, the record reflects the veteran was 
not provided notice of the effective date or disability 
rating.  Although the RO did not advise the veteran of such 
information, because the claims for an increased rating and 
individual unemployability are being granted from the 
original date of claims, and represent a complete grant of 
benefits, the absence of notice regarding the effective date 
for the award of benefits is not prejudicial.  Therefore, the 
Board finds proceeding with the appeals presently does not 
inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. VA medical 
examinations were performed in October 2002 and January 2003.  
The service medical records and private medical records are 
associated with the claims file.  

The Board has considered whether further development and 
notice should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  As such, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.

Merits of the Claims

The veteran argues that the service-connected low back pain 
is more severe than is contemplated by the 10 percent rating 
initially assigned effective October 18, 2002.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and a 40 percent disability evaluation 
will be assigned.  38 U.S.C.A § 5107(b) (West 2002); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993) (Observing that under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant shall prevail upon the issue).

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2006).  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  See Alemany v. Brown, 9 Vet. App. 518 
(1996); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2006).  

The veteran's claim was received in September 2002.  During 
the pendency of the veteran's appeal, effective September 26, 
2003, substantive changes were made to the criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2006)).  These revisions consist of a new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now subject to separate 
evaluation.

Because the criteria applicable at the time of the veteran's 
submission of the claim are more favorable, the Board applies 
such criteria presently and assigns a 40 percent rating.  
Under the criteria effective prior to September 26, 2003, 
Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  When such limitation of 
motion was slight, a 10 percent rating was warranted; 
moderate, a 20 percent rating was warranted; and when 
limitation of motion was severe, a 40 percent rating was 
warranted.  The maximum rating under Code 5292 prior to 
September 26, 2003 was 40 percent.

Painful motion is to be considered limited motion even though 
a range of motion is possible beyond the point where pain 
sets in.  38 C.F.R. § 4.59 (2006); See Hicks v. Brown, 8 Vet. 
App. 417 (1995).  VA adjudicators must also assess whether a 
schedular disability rating based on limitation of motion may 
be augmented under certain regulations applying to 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40, 
which concerns functional loss due to pain, and 38 C.F.R. § 
4.45, which concerns functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
Schafrath, 1 Vet. App. at 592; Deluca v. Brown, 8 Vet. App. 
202, 204-08 (1995).

The veteran has submitted several letters authored by his 
treating physicians.  In whole, the letters suggest that the 
veteran has a severe low back disorder, within the criteria 
for the assignment of a 40 percent rating.  Although the 
Court has specifically rejected the "treating physician 
rule," the Board is obligated to consider and articulate 
reasons or bases for its evaluation of a treating physician.  
See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  In this 
matter, these reports are highly probative.

In a September 2003 letter, J.E. Rojas observed that the 
veteran had demonstrated magnetic resonance imaging test 
results of degeneration at L1-2, L2-3, L3-4, L4-5, and L5-S1; 
as well as a herniated disc at L5-S1 - the entirety of the 
veteran's lower spine.  Critically, Dr. Rojas noted that 
these clinical findings correlated with the veteran's subject 
complaints of back pain.  Indeed, the veteran has 
consistently complained of low back pain, limited movement 
capability and spasms. In an October 2004 letter, Dr. Rojas 
reported that the veteran had recently had several falls 
which reinjured his back. 

While the veteran underwent a VA examination in November 
2003, the Board does not find its findings of sufficient 
probative weight to counter the findings of Dr. Rojas.  The 
VA examiner stated that the veteran was able to stand only 
with a great deal of difficulty and, as a consequence, 
maneuvers to determine the mobility of his lumbar spine were 
severely limited.  He described the veteran's forward flexion 
as approximately 80 degrees with the examiner holding the 
veteran's arms.  No other range of motion maneuvers could be 
performed because of the veteran's weakness and the 
examiner's concern that he would fall.  The examiner stated 
that the veteran is able to walk a maximum of 10 feet with a 
walker, and is unable to stand for any lengthy period of 
time.  The examiner also described the veteran's use of a 
toilet extension at home so that he does not have to bend his 
back as low as he would have to do where such a facility is 
not available.  

What is apparent from the VA examiner's report is that while 
the veteran also has a significant lower extremity (bilateral 
ankle and feet) disorders, the severity of his back disorder 
is marked as to effective range of motion and effective 
capability for use.  As noted above, a critical consideration 
in this matter is the determination of range of motion 
diminution, also for consideration are provisions relative to 
functional loss, instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing.  38 C.F.R. §§ 4.40. 4.45.

In his February 2004 statement, the veteran stated that he 
experienced severe low back pain upon motion during the 
November 2003 VA examination and for days following the 
examination.  The veteran describes severe limitation of 
motion and back spasms whenever he bends over or turns his 
back the wrong way.  He reports taking percocet for the pain 
and the veteran's private medical records support his 
description.

Applying the benefit-of-the-doubt doctrine, a 40 percent 
rating under the pre-September 2003 regulations closely 
approximates the veteran's disability and compensates the 
veteran for his pain on motion.  Under the pre-September 2003 
regulations, the veteran qualifies for a 40 percent 
evaluation because his range of motion was described by the 
examining physician as "severe," and because the clinical 
findings are in support of the veteran's contentions.  The 
regulation requires range of motion deficiency to be 
"severe" for a 40 percent evaluation.  

The Board lastly has considered whether the veteran is 
entitled to a higher rating for lumbosacral strain based on 
considerations outside the schedular rating criteria.  
However, the evidence does not show that the service- 
connected disability has presented such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) (2006).  Although the evidence shows 
some limitation of motion of the spine due to the service-
connected disability, there is no evidence that the nature 
and severity of these symptoms are beyond what is 
contemplated by the applicable criteria.

Entitlement to TDIU

The veteran contends that contrary to the RO's finding, the 
veteran's claim of entitlement to TDIU is warranted based on 
his service-connected disabilities regardless of his other 
medical conditions.  Having considered the veteran's 
contention in light of the record and the applicable law, the 
Board will grant the benefit sought under the "benefit-of-
the-doubt" rule, which provides that where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant is to prevail 
upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 
see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2006).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2006).

With the assignment of a 40 percent disability evaluation for 
the low back disorder, as above, the veteran's combined 
rating is 70 percent.  See 38 C.F.R. § 4.25, Table I (2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA.  38 U.S.C.A. 
7104(c) (West 2002).

It has been observed that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the veteran in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

The veteran's service-connected disabilities consist of 
bilateral pes planus with talipes calcaneovalgus which is 
rated as 30 percent disabling; bilateral ankle osteoarthritis 
rated as 20 percent disabling each; residual ureteral 
calculus; and a low back condition associated with the right 
ankle osteoarthritis evaluated as 40 percent disabling.  The 
veteran therefore meets the percentage requirement set forth 
in 38 C.F.R. § 4.16(a) (2006).

Although there is evidence of record that the veteran is 
diagnosed with nonservice-connected polymalgia rheumatica, 
coronary artery disease status post two myocardial 
infarctions and an abdominal aortic aneurysm, there is an 
approximate balance of positive and negative evidence 
regarding the veteran's claim that his service-connected 
disabilities independent from his non-service-connected 
disabilities prevent him from securing and following a 
substantially gainful occupation

The veteran submitted a letter from his private treating 
physician, Dr. L.W.V.E., in September 2004 which indicated 
that the veteran had become totally disabled, and unable to 
work or engage in any gainful activity because of the 
severity of his service-connected ankle arthritis.  
Statements from private physicians state that veteran has 
difficulty with simply getting dressed.  While the record 
contains statements from private physicians dealing with the 
veteran's treatment for nonservice-connected polymalgia 
rheumatica, coronary artery disease status post two 
myocardial infarctions and an abdominal aortic aneurysm, the 
record also contains many reports dealing with the treatment 
and pain management of the veteran's service-connected ankle 
and back disabilities.  In January and November 2003 VA 
examinations, the veteran's range of motion was characterized 
as severely limited and the majority of tests could not be 
performed due to the veteran's weakness.  

Thus, for the reasons shown above, the Board finds that it 
may reasonably be concluded that the veteran is precluded 
from engaging in substantially gainful employment due to his 
service-connected disabilities.  Hence, the Board concludes 
that a total rating based on individual unemployability is 
warranted.


ORDER

An initial disability evaluation of 40 percent is warranted 
for the service-connected low back disorder.  

Entitlement to a total rating is granted, subject to the law 
and regulations governing the payment of monetary benefits.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


